Citation Nr: 1108505	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-33 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for diabetes mellitus type 2, claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus type 2. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial disability evaluation in excess of 10 percent for anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty from May 1955 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) from December 2008 and February 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Diabetes Mellitus and Peripheral Neuropathy

By way of background, in an August 2002 rating decision, the RO denied the Veteran's original service connection claim for diabetes mellitus type 2. 

In connection with the current appeal, the Veteran seeks to reopen his service connection claim for diabetes mellitus type 2.  In May and July 2008, the Veteran asserted that the August 2002 rating decision that denied service connection for diabetes mellitus 2, claimed as secondary to herbicide exposure, contains clear and unmistakable error.  The Board notes that an unappealed rating decision is final in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  To date, the RO has taken no action with respect to his clear and unmistakable error claim.  As such, the Veteran's challenge to the August 2002 rating decision is inextricably intertwined with his application to reopen the service connection claim for diabetes mellitus type 2 because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  Id; see also Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board must therefore defer consideration of the Veteran's application to reopen his service connection claim for diabetes mellitus type 2 until the RO adjudicates, in the first instance, his clear and unmistakable error claim.  See Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  In light of the foregoing, the Board has no discretion and must remand the new and material evidence claim to the RO for its initial consideration of the Veteran's inextricably intertwined clear and unmistakable error claim.

The Board further notes that because the Veteran also seeks service connection for peripheral neuropathy, as secondary to his diabetes mellitus type 2, the neuropathy claim is inextricably intertwined with the new and material evidence claim for diabetes, and must also be deferred.

Psychiatric Disability

The increased rating claim here on appeal arises from the Veteran's disagreement with the evaluation assigned for his anxiety disorder.  Further, the Board observes that the Veteran's original service connection claim was for PTSD, and the RO failed to adjudicate that specific claim, and in his January 2009 Notice of Disagreement (NOD), the Veteran challenged the RO's failure to adjudicate his PTSD claim.  The Board accepts the Veteran's January 2009 statement as a Notice of Disagreement with the December 2008 rating decision.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the veteran a Statement of the Case (SOC) with respect to his PTSD claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Further, his pending PTSD claim is inextricably intertwined with his claim for a higher rating for his service-connected psychiatric disability and his claim for a higher rating must be deferred pending resolution of the service connection claim.  As such, the Board finds that the Veteran should be afforded an additional VA psychiatric examination.

Lastly, the comprehensive VA psychiatric examination should include a determination as to the current nature and severity of the Veteran's anxiety disorder.   See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the veteran an SOC with respect to the RO's failure to adjudicate his claim of service connection for PTSD, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

2.  Adjudicate the issue of clear and unmistakable error in the RO's August 2002 rating decision that denied service connection for diabetes mellitus type 2.  Thereafter, if appropriate, the AMC must reconsider the Veteran's application to reopen a claim of service connection for diabetes mellitus type 2.

3.  After obtaining any outstanding treatment records, afford the Veteran a comprehensive VA psychiatric examination.   The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted.

The report of examination should note all psychiatric disabilities found to be present and their corresponding symptoms.  

a.  The examiner is then asked to comment whether it is at least as likely as not that the Veteran has PTSD that is related to or had its onset during service.  The opinion should be reconciled with the May 2008 psychological evaluation report and the November 2008 VA examination report.

b.  The examiner is also asked to comment on the nature, frequency and severity of the Veteran's anxiety disorder, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.  A current Global Assessment of Functioning (GAF) scale score should be provided.

All findings and conclusions should be set forth in a legible report.

3.  Thereafter, readjudicate the new and material evidence claim for diabetes mellitus type 2, if applicable; the service connection claim for PTSD; the service connection claim for peripheral neuropathy; and the initial increased rating claim for anxiety disorder.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

